Citation Nr: 0031749	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-46 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bone condition 
and blackouts as due to Agent Orange exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse



ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968 and from August 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1996 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices in Pittsburgh, Pennsylvania and St. Petersburg, 
Florida (RO).


REMAND

The veteran believes that he suffers from a bone condition 
and blackouts due to exposure to Agent Orange during active 
service in Vietnam.  During the pendency of this appeal, the 
provisions of 38 U.S.C.A. § 5107, which concern the VA's duty 
to assist the veteran with the development of facts pertinent 
to his claim, have been substantially revised.  The prior 
provisions of 38 U.S.C.A. § 5107 required that the VA assist 
a veteran with the development of facts pertinent to a 
"well-grounded" claim for benefits, whereas the revised 
version of this statute contains no such requirement and 
instead requires more generally that the VA assist a veteran 
with the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).

Regarding Agent Orange exposure, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2000).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (2000).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  However, even if a 
veteran is found not entitled to a regulatory presumption of 
service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).

In relation to the present appeal, during the Agent Orange 
examination in August 1985, the veteran complained of fatigue 
and blackouts.  No objective findings were made and the 
veteran was reported to be physically normal.  At a VA 
psychiatric examination in December 1996, the veteran stated 
that the Agent Orange had depleted all of the calcium from 
his bones and that it caused blackouts.  During a hearing 
before the undersigned Veterans Law Judge in October 2000, 
the veteran claimed fatigue and joint pain due to Agent 
Orange exposure and reported that he received treatment at 
the VA.

As to the veteran's claim for an increased evaluation for 
PTSD, the Board observes that the veteran has a long history 
of paranoid schizophrenia.  A VA psychiatric examination in 
December 1996 diagnosed the veteran with paranoid 
schizophrenia and the examiner commented that he could not 
elicit any symptoms of PTSD.

Private counseling records from Richard T. Elmore, Jr., Ph. 
D., from April 1991 to February 1999 found that the veteran 
met the criteria for PTSD.  A March 1999 letter from Mr. 
Elmore diagnosed the veteran with PTSD and paranoid 
schizophrenia.  He stated that the veteran's functional 
impairment was extremely severe and that he was unemployable.

VA psychiatry notes from April 1999 show that the veteran was 
followed for a delusional disorder, alcohol dependence, and 
PTSD by history.  During a VA psychiatry examination in 
October 1999, the veteran reported that both the symptoms of 
his PTSD and schizophrenia had significantly decreased.  He 
was diagnosed with paranoid schizophrenia in remission and 
mild PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55 and stated that it was 
impossible to separate GAF scores for different diagnoses.  
The examiner did not believe that the veteran was 
particularly disabled by either diagnosis.

At his personal hearing before the undersigned Veterans Law 
Judge in October 2000, the veteran reported that he was 
receiving treatment for his PTSD at Florida Institute of 
Technology.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

Under these circumstances, further review by the RO on the 
merits with consideration of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (which was essentially 
retained under the new legislation) should be accomplished to 
afford the veteran due process of law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  With regard to post-service records, the RO on 
remand should ensure that the veteran is provided with the 
opportunity to provide an accurate medical history of 
treatment for the claimed disabilities since service.  The RO 
should then ensure that the assistance set forth in the 
Veterans Claims Assistance Act to obtain such records is 
accomplished.  Specifically, all VA treatment records 
pertaining to the veteran's alleged Agent Orange disabilities 
and Florida Institute of Technology records pertaining to the 
treatment of the veteran's PTSD should be obtained.

Finally, the Board notes that the veteran has not been 
afforded an examination in connection with his claim for 
service connection.  Under the recently enacted legislation, 
VA examinations and opinions are required if certain criteria 
are met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A). Given these amended 
statutory provisions regarding assistance to the veteran and 
absence of medical examination reports regarding current 
diagnoses and the relationship to service, the Board is of 
the opinion that it may not properly proceed with appellate 
review of these issues until additional development has been 
accomplished.  Also, the Board finds that it would be helpful 
to have another VA psychiatric examination given the dual 
diagnoses of PTSD and paranoid schizophrenia and the 
differing opinions as to the severity of the veteran's PTSD.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his bone 
condition, blackouts, and psychiatric 
disabilities, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  Specifically, the records 
from Florida Institute of Technology 
should be obtained.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  Thereafter, the veteran should be 
scheduled for appropriate VA specialty 
examinations in connection with his 
service connection claim and his 
increased rating claim for PTSD.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  All 
clinical and special test findings should 
be reported.  The examiners should 
clearly report the nature, extent, and 
etiology of any current disability.  As 
to any such disability which is 
diagnosed, the examiner should offer an 
opinion as to the relationship, if any, 
to the veteran's military service 
including exposure to Agent Orange.  As 
to any psychiatric disability that is 
diagnosed, the examiner should attempt to 
determine the symptomatology and degree 
of impairment that is due to PTSD.  A 
complete rationale for any offered 
opinion with specific references to the 
record must be provided by the examiners.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection or 
an increased evaluation is warranted.  If 
the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran and his representative 
have the right to submit additional evidence and argument in 
support of the matters addressed in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 8 -


